People ex rel. Hunter v Brann (2020 NY Slip Op 02747)





People v Brann


2020 NY Slip Op 02747


Decided on May 8, 2020


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 8, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

JOHN M. LEVENTHAL, J.P.
ROBERT J. MILLER
COLEEN D. DUFFY
BETSY BARROS, JJ.


2020-03456

[*1]The People of the State of New York, ex rel. Matthew Hunter, on behalf of Gabriel Colon, petitioner, Cynthia 
vBrann, etc., respondent.


Queens Defenders, Forest Hills, NY (Matthew Hunter pro se of counsel), for petitioner.
Melinda Katz, District Attorney, Kew Gardens, NY (Peter R. Isham, Johnnette Traill, and Roni C. Piplani of counsel), for respondent.

DECISION & JUDGMENT
Writ of habeas corpus in the nature of an application to release Gabriel Colon on his own recognizance or for bail reduction upon Queens County Indictment No. 460/20.
ADJUDGED that the writ is is dismissed, without costs or disbursements.
The determination of the Supreme Court, Queens County, did not violate "constitutional or statutory standards" (People ex rel. Klein v Krueger , 25 NY2d 497, 499; see People ex rel. Rosenthal v Wolfson , 48 NY2d 230).
LEVENTHAL, J.P., MILLER, DUFFY and BARROS, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court